Citation Nr: 1637006	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript is in the record.

This matter was previously before the Board in April 2015, when the Board denied the claims of entitlement to service connection for bilateral hearing loss and for tinnitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Veteran's representative and VA's General Counsel filed with the Court a Joint Motion for Remand (Joint Motion) to vacate the Board's April 2015 decision; the motion was granted by the Court the same month.  The basis for the Joint Motion included finding (a) that the Board failed to provide an adequate statement of reasons or bases for concluding that lay evidence indicating that the Veteran's current hearing loss and tinnitus had their onset during his military service was non-credible, and (b) that the Board relied upon an inadequate May 2009 VA examination report with medical opinion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2016 Joint Motion found that "the May 2009 VA examination was inadequate for rating purposes."  The Joint Motion explains: "The May 2009 VA examiner's rationale for the negative nexus opinion was based on Appellant's 'inability to report the onset of his hearing loss, his report that his tinnitus began 15  years ago, and the lack of evidence of  hearing loss/tinnitus in his service records.'"  The Joint Motion asserts that the May 2009 VA examiner "did  not address or consider the fact that Appellant's service separation examination was only a whisper voice test ... , and he did not comment on whether the whisper voice test conducted during service was an adequate and reliable measure of hearing sensitivity."  The Joint Motion directs attention to the holding in Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that, "although Mr. Fagan did not exhibit signs of hearing loss during the 'whisper' test at discharge from the military, a 'whisper' test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss").  The Joint Motion states: "Given the May 2009 VA examiner's reliance on the lack of evidence during service, to include the normal whisper test results in the separation examination, remand is warranted to afford Appellant a new VA examination."  The Joint Motion explains that the new VA examination is necessary "in order for the examiner to adequately consider his lay statements as to the onset of his conditions and address the reliability of the whisper voice test at service separation."  The Joint Motion cites the holding in Barr v. Nicholson, 21 Vet.App. 303 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ... he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.")

Additionally, the Joint Motion found that "the Board failed to provide an adequate statement of reasons or bases with respect to the credibility of Appellant's lay statements as to the onset of his bilateral hearing loss and tinnitus."  In brief, the Joint Motion concluded that "[t]he Board's statement of reasons or bases as to the credibility of Appellant's lay statements did not address relevant evidence," and the Joint Motion directed attention to specific evidence of record.

The Board continues to find that the Veteran's statements regarding his recollection of his hearing loss and tinnitus symptom history are inconsistent and non-credible, considering the inconsistency between Veteran's statements documented in the May 2009 VA examination report and his other statements.  This preliminary determination concerning the Veteran's credibility is discussed in this remand only to the limited extent necessary to inform the directives of the Veteran's forthcoming VA examination; the VA examiner must address the Veteran's lay statements and the Board's preliminary determination that certain lay statements are non-credible is an important factual predicate in this regard.  It is the Board's job to make credibility determinations; it may not abdicate that responsibility to a VA medical examiner.  Owens v. Brown, 7 Vet.App. 429, 433 (1995).  The Board shall revisit the credibility determination (with consideration of all evidence of record, including the evidence discussed in the Joint Motion and any further evidence submitted during the processing of this remand) with a discussion of reasons and bases during final appellate review in a future Board decision.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA audiological evaluation to determine the nature, extent and etiology of his bilateral hearing loss and tinnitus.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's bilateral hearing loss is related to service?  In answering this question, the VA examiner is asked to consider all of the pertinent evidence of record.  The VA examiner is advised that the Board considers the Veteran's lay statements indicating that his hearing loss symptoms had their original onset during service, and have continued since, to be non-credible (due, in part, to inconsistency with the Veteran's contrary statement to the May 2009 VA examiner).  However, the Board accepts that the Veteran was exposed to acoustic trauma during his military service.  To ensure compliance with the terms of the May 2016 Joint Motion for Remand in this case, the VA examiner is asked to please "address or consider the fact that [the Veteran]'s service separation examination was only a whisper voice test," and to please "comment on whether the whisper voice test conducted during service was an adequate and reliable measure of hearing sensitivity."

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's tinnitus is related to service?  In answering this question, the VA examiner is asked to consider all of the pertinent evidence of record.  The VA examiner is advised that the Board considers the Veteran's lay statements indicating that his tinnitus symptoms had their original onset during service, and have continued since, to be non-credible (due, in part, to inconsistency with the Veteran's contrary statement to the May 2009 VA examiner).  However, the Board accepts that the Veteran was exposed to acoustic trauma during his military service.  To ensure compliance with the terms of the May 2016 Joint Motion for Remand in this case, the VA examiner is asked to please "address or consider the fact that [the Veteran]'s service separation examination was only a whisper voice test," and to please "comment on whether the whisper voice test conducted during service was an adequate and reliable measure of hearing sensitivity."

A clear rationale for all opinions is necessary, to include providing citations to pertinent factual findings, and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

2.  Upon completion of the above, the AOJ should readjudicate the Veteran's claims on appeal based upon the entire record.  If any benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

